DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, in lines 7-8, “a sheet housing portion” is recited again after being introduced in line 2. If the same structure is being referenced, appropriate antecedent basis should be used. Otherwise, unique names should be selected such as to avoid confusion. It is the Examiner’s position that the former is the case.
Claim 1 recites the limitation "the apparatus main body" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the sheet conveying apparatus according to claim 1" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim as no such apparatus is recited in Claim 1.
	Claims 2-4 are rejected by dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuyama et al. (US Pub No. 2012/0063829 A1).
	Regarding Claim 1, Matsuyama et al. discloses 
a sheet housing portion (47) drawably disposed in the apparatus main body (body of 1) and configured to house a sheet; 
a handle (67) for drawing the sheet housing portion; and 
a cover member (48A) mounted to an end portion (right end in Fig. 5) of the sheet housing portion in a drawing direction (A1) and having, in a portion (front portion, facing the reader in Fig. 3) facing the handle, a recess (recess of 67, set back from surface of 48A, as seen in Fig. 3, Fig. 5) toward the sheet housing portion, wherein 
a contact portion (16) configured to come into contact with the sheet housing portion (at 15) is disposed at a position corresponding to a portion in which the recess is formed (spanning the width of 48A, including the central portion where the recess is located), on a facing surface (rear face of 48A as facing forward in Fig. 4) of the cover member, the facing surface facing the sheet housing portion (Fig. 7). It is noted that the claim does not require the contact portion to be located on the back side of the recess portion. Rather, “corresponding to” is recited, which is broad and wherein any direction of alignment may be taken. It is further noted that the handle is not required to be mounted to the cover member in any particular way.
Regarding Claim 3, Matsuyama et al. discloses
the cover member is not fixed to an upper portion (i.e. the upper portion being the lip extending lengthwise along the top of 66a in Fig. 5, wherein 48A is fixed to 47 via 47a and 48a and not via the upper portion) of the sheet housing portion, and 
the cover member includes a facing portion (i.e. an upper surface of 16) configured to face the upper portion of the sheet housing portion from below.
Regarding Claim 4, Matsuyama et al. discloses 
a sheet conveying apparatus (42, 44, 45), 
the image forming apparatus being configured to convey a sheet stored in the sheet storage apparatus and form an image on the sheet (via 3), wherein 
as the sheet conveying apparatus, the sheet conveying apparatus according to claim 1 is used.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a rib protruding from the facing surface by the amount as claimed, in light of the criticality disclosed by Applicant in Aspect 2 of the specification (Claim 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lo et al. (US Pub No. 2015/0239265) discloses a cover 101 and handle 134.
Doshida (US Pub No. 2015/0102552) discloses a cover 42, handle 41 and contact portion 45F.
Fuji et al. (US Pub No. 2014/0319759) discloses a cover 30, handle 32 and sheet housing portion 31.
Naoi (US Pub No. 2014/0145393) discloses a cover 18, handle 20 and sheet housing portion 16.
Hasegawa et al. (US Pub No. 2007/0172277) discloses a cover 42-44, handle 43a and sheet housing portion 30.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        May 17, 2022